J-S54029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMEY C. ROBERTSON                       :
                                          :
                    Appellant             :   No. 521 MDA 2020

            Appeal from the PCRA Order Entered March 6, 2020
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001791-2002


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:             FILED: APRIL 1, 2021

      Jamey C. Robertson appeals from the order dismissing his petition filed

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

Robertson maintains that the PCRA court erred in dismissing his petition as

untimely. He claims the newly discovered fact exception to the time-bar

renders his petition timely. We affirm.

      A previous panel of this Court set forth the underlying facts:


      On October 17, 1999, [Robertson] entered a pizza shop,
      demanded money, and repeatedly stabbed an employee. A jury
      convicted [Robertson] on August 7, 2003, of criminal attempt –
      homicide, aggravated assault, robbery, possessing an instrument
      of crime, and recklessly endangering another person. The [trial]
      court sentenced [Robertson] on September 17, 2003, to an
      aggregate term of [30 to 60] years’ imprisonment. This Court
      affirmed the judgment of sentence on April 26, 2005 and
      [Robertson] did not file a petition for allowance of appeal with the
      Pennsylvania Supreme Court. See Commonwealth v.
      Robertson, 874 A.2d 1200 (Pa.Super. 2005).
J-S54029-20


     [Robertson] timely filed his first PCRA petition. . . . The PCRA court
     appointed counsel, who filed several amended petitions. . . . [T]he
     PCRA court denied [Robertson’s] petition on June 30, 2008. This
     Court affirmed on September 16, 2009, and our Supreme Court
     denied allowance of appeal on April 12, 2010. See
     Commonwealth v. Robertson, 986 A.2d 1263 (Pa.Super. 2009)
     [(unpublished memorandum) at 1-8, appeal denied, 992 A.2d 888
     (Pa. 2010)].

Commonwealth       v.   Robertson,     151    A.3d   1146    (Pa.Super.   2016)

(unpublished memorandum).

     After Robertson filed several additional unsuccessful PCRA petitions, he

filed the instant petition, his fifth, on March 13, 2019. In his petition,

Robertson acknowledged that his petition was untimely but claimed that he

had discovered new facts that rendered his petition timely. To that end,

Roberson asserted that a letter he received from Leon Iverson, a fellow

inmate, detailed previously unknown exculpatory information. Iverson stated

in the letter that he had spoken to his aunt, Shenita Allen, a witness in

Robertson’s trial, and Allen admitted that she lied to police about a jacket

allegedly belonging to Robertson. The jacket she was allegedly referring to

was an important piece of evidence at trial, because the jacket contained the

victim’s blood. The PCRA court noted the significance of the jacket by

explaining:

     At [Robinson’s] trial, testimony was presented that police
     executed a search warrant at [Robinson’s] residence located at
     the Spruce Park apartment complex. During the search of
     [Robinson’s] residence, police found a New York Giant’s football
     jacket. Bloodstains were found on the New York Giants jacket that
     was determined to be an exact match of the blood sample
     obtained by police from the victim of the offense. In addition to


                                     -2-
J-S54029-20


        the above, a witness by the name of Michael Allen1 testified that
        [Robinson] owned and possessed a New York Giants jacket on the
        night the robbery occurred. Further, [Robinson] fled from Lebanon
        County and remained a fugitive for roughly three (3) years before
        he was apprehended in New Jersey.

PCRA Ct. Order, 3/6/20, at 3.

        Robertson attached Iverson’s letter to his instant PCRA petition and

asserted that he had received the letter in January or February of 2019. The

PCRA court appointed counsel, who filed a notice of intent to submit a

Turner/Finley2 no merit letter. The PCRA court rejected counsel’s no merit

letter in a December 18, 2019 order. The court noted it was “a close call,” but

ultimately concluded that because the letter referenced an important piece of

evidence at trial, the court would err on the side of allowing Robertson to be

heard at a hearing. The PCRA court conducted a hearing on March 5, 2020, at

which Iverson testified. The court made the following factual finding in light of

his testimony:

        It was clear to this [c]ourt that most of Mr. Iverson’s knowledge
        about the New York Giants jacket was obtained from other
        individuals; thus, it was unreliable hearsay from other individuals
        who would have had ample prior opportunity to share the
        information and who did not appear at the March 5 hearing.

        Mr. Iverson acknowledged that he did not know exactly when or
        where the robbery in question occurred. He acknowledged that he
        was not present at the robbery and could not know what was being
        worn by the culprit.

____________________________________________


1   Iverson’s aunt, Shenita Allen, is married to Michael Allen.

2 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),                            and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -3-
J-S54029-20


       Mr. Iverson acknowledged that he was not present at trial and did
       not see the jacket that was introduced in evidence.

       Mr. Iverson acknowledged that he did not know where [Robinson]
       lived at the time of the robbery and he had no knowledge about
       whether [Robinson] possessed a New York Giants jacket at that
       residence.

       Although [Robinson] stated that he personally saw “Duck” wearing
       a New York Giants jacket, he could not tie the jacket worn by
       “Duck” to the jacket that was found in [Robinson’s] apartment.

       When specifically asked whether Mr. Iverson was accusing “Duck”
       of committing this crime, Mr. Iverson responded “I am not
       accusing anyone of anything.”

PCRA Ct. Order at 4-5.3

       Accordingly, the court denied Robinson’s petition as untimely. Robinson

filed the instant appeal and a court-ordered Pa.R.A.P. 1925(b) statement.

       Robinson’s raises two issues for our review:

       1. Whether the [PCRA] court erred and/or abused its discretion
          when it denied [Robinson’s] PCRA petition as untimely.

       2. Whether the [PCRA] court erred and/or abused its discretion
          when it failed to issue [Robinson] a new trial after [Robinson]
          presented “newly discovered evidence” for PCRA purposes.

Robinson’s Br. at 9.

       “When reviewing the denial of a PCRA petition, this Court’s standard of

review is limited ‘to whether the PCRA court’s determination is supported by

evidence of record and whether it is free of legal error.’” Commonwealth v.

Hart, 199 A.3d 475, 481 (Pa.Super. 2018) (quoting Commonwealth v. Pew,

189 A.3d 486, 488 (Pa.Super. 2018)).
____________________________________________


3During his testimony, Iverson also claimed that Will Allen, Michael Allen’s
brother, told him that Robertson was being “set up.” N.T., 3/5/20, at 299.

                                           -4-
J-S54029-20



     Timeliness is a jurisdictional threshold to PCRA relief. Commonwealth

v. Brown, 111 A.3d 171, 175 (Pa.Super. 2015). A PCRA petition is timely if

filed within one year after the date the judgment of sentence became final,

unless an exception to the one-year deadline applies. Hart, 199 A.3d at 480.

In this case, Robinson’s conviction became final on May 26, 2005. Thus, the

one-year deadline expired on May 26, 2006, and the instant petition, filed in

2019, is patently untimely. Therefore, the PCRA court lacked jurisdiction to

review Robinson’s petition unless he pleaded and proved that one of the

statutory exceptions to the PCRA’s one year time-bar applied.

     Robinson argues that his petition is timely pursuant to the newly

discovered fact exception. Robinson claims that Iverson’s letter and

subsequent testimony regarding his observations about a New York Giant’s

jacket, worn by an acquaintance of Robertson, constituted a newly discovered

fact that he only became aware of in January or February 2019. He also refers

to Iverson’s claim that Will Allen told him Robinson was being “set up.”

Robinson asserts that he could not have discovered these facts previously

through the exercise of due diligence because Iverson did not tell him until

January or February 2019.

     Robinson fails to establish that his claim survives the PCRA’s time-bar.

The newly discovered fact exception allows for the filing of a PCRA petition

after the one-year deadline if “the facts upon which the claim is predicated

were unknown to the petitioner and could not have been ascertained by the

exercise   of   due   diligence.   .   .    .”   42   Pa.C.S.A.   §   9545(b)(1)(ii);

                                           -5-
J-S54029-20



Commonwealth v. Shiloh, 170 A.3d 553, 558 (Pa.Super. 2017). Due

diligence “does not require perfect vigilance nor punctilious care, but rather it

requires reasonable efforts by a petitioner, based on the particular

circumstances to uncover facts that may support a claim for collateral relief.”

Commonwealth v. Brensinger, 218 A.3d 440, 449 (Pa.Super. 2019) (en

banc) (quoting Shiloh, 170 A.3d at 558). The newly discovered fact exception

does not entail an analysis of the merits of a related after-acquired evidence

claim. See Commonwealth v. Robinson, 185 A.3d 1055, 1059 (Pa.Super.

2018) (en banc). Nevertheless, the exception, by its terms, requires that the

“fact” a petitioner claims to have newly discovered must bear some logical

connection to a plausible claim for relief. See id. at 1062.

       In this case, the trial court focused on the substance of Iverson’s

allegations in relation to any plausible claim for relief. However, we affirm

because Robertson did not carry his burden to plead and prove due diligence.4

Robertson merely states that Iverson first informed him of his allegations in

January or February 2019. That does not explain why he reasonably could not

have learned the “fact” of Duck’s coat earlier. See Brensinger, 218 A.3d at

449. Hence, the PCRA court properly determined that Robinson failed to

invoke 42 Pa.C.S.A. § 9545(b)(1)(ii). Accordingly, the PCRA court did not err




____________________________________________


4 It is well-settled that “we may affirm a PCRA court's decision on any grounds
if the record supports it.” Commonwealth v. Benner, 147 A.3d 915, 919
(Pa.Super. 2016) (quotation omitted).

                                           -6-
J-S54029-20



in concluding that it was without jurisdiction to consider the merits of

Robinson’s untimely PCRA petition. See Brown, 111 A.3d at 175.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                                  -7-